Citation Nr: 0823750	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-17 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right wrist.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in June 2007.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for a right shoulder strain and to a higher 
initial evaluation for a right elbow strain, hemorrhoids, and 
a cervical strain.  However, in his June 2006 substantive 
appeal, the veteran only listed entitlement to service 
connection for tendonitis of the right wrist and for PTSD as 
the issues he was appealing.  There was no mention of the 
other disorders, and he has not submitted any other statement 
that could be construed as a substantive appeal.  As such, 
the veteran has not filed a substantive appeal for those 
issues. See 38 C.F.R. § 20.202.  Accordingly, the issues of 
entitlement to service connection for a right shoulder strain 
and to a higher initial evaluation for a right elbow strain, 
hemorrhoids, and a cervical strain no longer remain in 
appellate status and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to currently have 
tendonitis of the right wrist that is related to his military 
service.

3.  The veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

4.  The veteran has not been shown to have PTSD that was 
causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Tendonitis of the right wrist was not incurred in 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2004 and February 2005, prior to the initial 
decision on the claims in May 2005, as well as in March 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in connection with the claim and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the November 2004 and February 
2005 letters stated that the evidence must show that that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The February 
2005 letter also included a PTSD questionnaire for the 
veteran to complete and return.  The questionnaire requested 
details and information regarding his claimed in-service 
stressors.  Additionally, the May 2005 rating decision, the 
May 2006 statement of the case (SOC) and the October 2006 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2004 and February 
2005 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims, 
including that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 and February 2005 letters notified the 
appellant that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.   In addition, the 
November 2004 and February 2005 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claims.  The veteran was also 
afforded VA examinations in December 2004 in connection with 
his claim for service connection for tendonitis of the right 
wrist.

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for PTSD.  An examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for PTSD because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a 
verified in-service stressor. The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


I.  Tendonitis of the Right Wrist

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tendonitis 
of the right wrist.  His service medical records do show that 
he sought treatment for right wrist pain in January 2003 and 
was diagnosed with tendonitis of the right wrist at that 
time.  However, the remainder of his service medical records 
are negative for any complaints, treatment, or diagnosis of a 
right wrist disorder, and he did not seek treatment for a 
right wrist disorder immediately following his period of 
service or for several years thereafter.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Therefore, the Board finds that tendonitis of the right wrist 
did not manifest in service.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a right 
wrist disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for years between the 
period of active duty and the first complaints or symptoms of 
a right wrist disorder is itself evidence which tends to show 
that tendonitis of the right wrist did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that tendonitis 
of the right wrist manifested during active duty service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis of a right wrist 
disorder to the veteran's active service.  As noted above, 
the record shows that there were no complaints, treatment, or 
diagnosis of a right wrist disorder for several years 
following the veteran's separation from service.  In fact, 
the December 2004 VA examiner reviewed the veteran's claims 
file and performed a physical examination.  He observed that 
the veteran had been treated for tendonitis of the right 
wrist during his period of service; however, the examiner 
also stated that the current physical examination and x-rays 
were normal.  As such, there was no current disorder to which 
his symptomatology in service could be related.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tendonitis of the right wrist is not 
warranted.


II.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the veteran's service records list his duty 
assignment as military police.  There is no indication that 
he was assigned to or participated in combat duties.  Nor do 
his available service records show that he received any 
awards or decorations indicative of combat service, such as a 
Bronze Star with V Device or Purple Heart.  The Board does 
acknowledge that the veteran was awarded the Army 
Commendation Medal, Army Achievement Medal, Army Good Conduct 
Medal, National Defense Service Medal, Kosovo Campaign Medal, 
Noncommissioned Officer's Professional Development Ribbon, 
Army Service Ribbon, North Atlantic Treaty Organization 
Medal, Expert Marksmanship Qualification Medal with Rifle Bar 
and Pistol Bar, and Parachutist Badge.  However, these awards 
are not indicative of combat.  As such, the Board finds that 
the veteran is not shown to have engaged in combat with the 
enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The veteran has reported several 
in-service stressors; however, these alleged stressors have 
not been verified.  In this regard, the Board notes that the 
veteran submitted a statement in June 2006 in which he 
indicated that he constantly thought about the events that 
occurred while serving in Kosovo and Afghanistan.   He 
indicated that he had to deal with prisoners and witnessed a 
seven year-old girl being shot three times.  He also stated 
that he saw three young boys playing with a cluster bomb that 
they had found and that one of those boys was killed while 
the other two were injured.  The veteran further described a 
man pulling the pin on a hand grenade as well as his 
experiences with transporting the enemy.  In addition, the 
veteran completed and returned a statement in support of his 
claim for PTSD in April 2007.  In that statement, the veteran 
indicated that his unit was responsible for transporting the 
enemy and stated that he once landed on one of the men being 
transported during a firefight and thought that he had killed 
him at the time.  

The veteran's service records do show that he served in 
Afghanistan from December 2001 to August 2002, and he was 
awarded the Kosovo Campaign Medal.  However, there is no 
evidence verifying that these alleged events occurred while 
the veteran was serving there.  In fact, he has not provided 
any additional information necessary to verify the alleged 
stressors, despite the notice discussed above that informed 
him such information was necessary to substantiate his claim.  
In particular, he has not provided details, such as the names 
of casualties or other identifying information concerning 
individuals involved, the city and location in which the 
events occurred, or the specific dates.  As such, the veteran 
has provided nothing more than a general assertion so that an 
attempt at verifying his stressors could not be made.  Thus, 
VA is unable to verify any of the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395). 

Based on the foregoing, the Board concludes that none of the 
veteran's claimed in-service stressors have been verified.  
Thus, because there is no verified in-service stressor, the 
claim for service connection for PTSD must be denied.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.


ORDER

Service connection for a tendonitis of the right wrist is 
denied.   

Service connection for PTSD is denied.





____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


